Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, “such as rooms” renders the claims indefinite because it is unclear if “rooms” is a positively recited limitation or if it is not required under the broadest reasonable interpretation of the claim due to the “such as” clause.
Claims depending from claims 1 and 6 are indefinite by virtue of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (JPS58142138A).
Regarding claim 1, Ueda teaches a portable conditioner for domestic use to condition spaces such as rooms (Figure 2), comprising:
An external exchanger (Figure 2, 6) and an internal exchanger (Figure 2, 7) functionally coordinated to cool or to heat an internal space separate from an external space (Figure 2, indoor cooling section 18a and external section 18b), in which the internal exchanger is connected to the 
A control and command unit configured to determine at least the enthalpy difference between the internal space and the external space using at least the values of temperature and of humidity of the internal space and the external space, and to command the delivery device to regulate the quantity of air exchanged with the external space in relation to the enthalpy difference determined with respect to an expected value of enthalpy difference corresponding to the conditioning temperature and to the conditioning relative humidity (¶1, the heat pump is controlled to 
Regarding claim 6, the device of Ueda according to claim 1 performs the method per claim 6 under normal operation.
Regarding claims 7-8, the limitations requiring the reduction or increasing of supplied air quantity are contingent on the presence of limitations which do not necessarily occur and are therefore not required under the broadest reasonable interpretation of the claim. Therefore, Ueda teaches all of the limitations of claims 7-8 because the limitations are not required under the broadest reasonable interpretation of the claims and Ueda teaches all of the limitations of claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JPS58142138A) in view of Katsumi (US20100024106A1).
Regarding claim 1, Ueda teaches a portable conditioner for domestic use to condition spaces such as rooms (Figure 2), comprising:
An external exchanger (Figure 2, 6) and an internal exchanger (Figure 2, 7) functionally coordinated to cool or to heat an internal space separate from an external space (Figure 2, indoor cooling section 18a and external section 18b), in which the internal exchanger is connected to the internal space and the external exchanger is connected to the external space by means of connection pipes configured to exchange air respectively with the internal space and with the external space (Figure 2, the ducts of 18a and 18b can be considered as pipes), at least one connection pipe of the external exchanger being provided with a delivery device (Figure 2, 8) able to define a quantity of air exchanged with the external space in order to maintain the internal space at a conditioning temperature and a conditioning relative humidity predefined by a user (¶1, where temperature and humidity are controlled in the indoor 
A control and command unit configured to determine at least the enthalpy difference between the internal space and the external space using at least the values of temperature and of humidity of the internal space and the external space, and to command the delivery device to regulate the quantity of air exchanged with the external space in relation to the enthalpy difference determined with respect to an expected value of enthalpy difference corresponding to the conditioning temperature and to the conditioning relative humidity (¶1, the heat pump is controlled to run in accordance with indoor enthalpy being greater than or less than outdoor enthalpy, therefore the expected enthalpy difference could be considered zero, or negative, or positive. For example, when the expected difference is considered a negative one, that particular operating mode can be considered normal whereas the operating mode for a positive difference can be considered non-normal. Additionally, since the heat pump runs and the fan 8 runs air over the condenser, see Figure 2, the quantity of air is being regulated to be whatever the nominal fan mass flow 
To the extent that Applicant argues that Ueda does not “regulate” the fan according to enthalpy differences, Katsumi discloses modulating condenser fan speed of a heat pump to effect enthalpy in order to increase efficiency (¶74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modulate the speed of fan 8 in Ueda according to the measured enthalpy difference in order to increase heat exchange efficiency.
Regarding claims 2-3, Ueda and/or Ueda as modified teaches all of the limitations of claim 1, but does not teach the control parameters of claim 2.
However, the Examiner takes Official Notice that it is old and well known in the art to turn off a heat pump system once the indoor setpoints for temperature and humidity have been reached in order to prevent over heating or over cooling and to save energy.
Therefore, it would have been obvious to one of ordinary skill in the art to institute such an old and well know control technique in order to reduce unnecessary heating and cooling from the system. Such a modification would result in the limitations of claim 2 because the control and command unit would be configured to reduce or increase the speed of the 
Regarding claim 4
However, the Examiner takes Official Notice that it is old and well known in the art to utilize remote communication such as the Internet or Wi-Fi to communicate, i.e. send and receive, control signals and data measured in order to increase control placement flexibility, increase convenience, and reduce the need for wiring.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such remote technology in order to increase control convenience.\
Regarding claim 6, the device of Ueda as modified according to claim 1 performs the method per claim 6 under normal operation.
Regarding claims 7-10, the limitations requiring the reduction or increasing of supplied air quantity are contingent on the presence of limitations which do not necessarily occur and are therefore not required under the broadest reasonable interpretation of the claim. Therefore, Ueda as modified teaches all of the limitations of claims 7-8 because the limitations are not required under the broadest reasonable interpretation of the claims and Ueda as modified teaches all of the limitations of claim 6.
Regarding claims 11-12, Ueda as modified teaches all of the limitations of claim 6, wherein the delivery device is commanded in accordance to the deviation of the enthalpy difference 
Ueda as modified does not teach proportional control.
However, the Examiner takes Official Notice that it is old and well known in the control arts to utilize proportional control in a feedback loop in order to garner more accurate control.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize proportional control for the enthalpy, and thereby temperature, in Ueda as modified in order to increase control accuracy.
Allowable Subject Matter
Claims 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 
/SCHYLER S SANKS/     Examiner, Art Unit 3763